DETAILED ACTION
Claims 1-5, 7-12, and 14-19 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 10, 12, 14, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0126754 A1 to Taylor in view U.S. Pub. No. 2018/0159745 A1 to Byers et al. and further in view of U.S. Pub. No. 2019/0245806 A1 to Hanes et al.


As to claim 1, Taylor teaches a method for managing a decentralized cloud computing system comprising a cloud data center and a plurality of remote nodes outside of the cloud data center (figures 1/2), the method comprising:
imaging, by a fog resource manager of the cloud data center, a first node of the plurality of remote nodes (Computer 240/250/260) so as to include a hypervisor (Hyperviser 244), wherein each of the plurality of remote nodes provides one or more services of the cloud data center to one or more user devices (Computer 240/250/260), outside of the cloud data center, that are connected to the node (“...In the example shown, as implemented for example, by VMware Inc.'s virtualization infrastructure architecture 200, each physical computer, for example computer 240 contains the underlying hardware 242, virtualization software (here a hypervisor 244), and one or more virtual machines, for example VM 246a and VM 246b, which each contain Agent Software (guest system software) labeled here as "A" in each VM box. The Agent Software is typically responsible for connecting each VM to the VDM Server 220 and manages each desktop connection. It typically notifies the VDM Server 220 upon each login, logoff, and disconnect. The Agent Software also provides support for remote devices such as USB devices, etc...The VMMS 230 typically manages pools of compute resources used to run virtual machines on a set of clusters typically containing multiple servers with CPUs, memory, and communications hardware (network). A virtual computer (a virtual machine or VM), when active, consumes physical compute resources and is managed by a hypervisor layer, such as hyperviser 244 running on physical computer 240. The hypervisor manages physical resources as well as maintains virtual-to-physical hardware mappings. While some VMMS specialize in virtual machine management, such as VMware's VirtualCenter, Microsoft's Virtual Machine Manager, Citrix' s XenCenter, others can manage both physical and virtual computers, such as IBM's Director, HP's OpenView and Microsoft's System Center Suite...The Software Interface 232 running on the VMMS 230 communicates with these hypervisors (e.g., hypervisor 244) to provision and manage each VM. For example, according to traditional virtualization techniques, when a remote user (e.g., user 205a) requests access to a particular existing desktop, the VDM Server 220 (through its software 225), communicates with the VMMS through its software interface 232 to start the corresponding VM executing on an appropriate physical computer, and to relay the user interface exported by the VM to the remote user so that the user can interact with the desktop. In some instances (e.g., according to administrator policies), when the desktop is exited, or otherwise shutdown, the VDM Server 220 communicates with the VMMS 230 to save the VM image to the datastore 270 as appropriate and to de-allocate physical and VM system resources as needed...” paragraphs 0025-0028); and
provisioning, by the fog resource manager, one or more virtual machines (multitude of Virtual Machines (VMs)) on the first node by the hypervisor (“...Remote access to virtualized desktops is generally provided to client devices through a Virtual Desktop Management (VDM) Server 220. The VDM Server 220 provides "virtual desktops" to the remote user devices, and manages the corresponding virtual machines through communications with a software interface 232 of a Virtual Machine Management Server (VMMS) 230. The Virtual Machine Management Server (VMMS) 230 is responsible for provisioning and maintaining the multitude of Virtual Machines (VMs) implemented across potentially a multitude of physical computers, such as computer 240, 250, and 260. When a user wishes to access an existing virtual machine, the user establishes a connection through the VDM Server 220, and a virtual desktop is presented (as a user interface) on the user's client device, through which communications are made with the underlying virtual machine. Component 223, the connection broker, represents the broker referred to in FIG. 1. Thus, a single virtualization infrastructure installation referred to herein, may comprise multiple instances of the architecture demonstrated in FIG. 2...” paragraph 0025).
Taylor is silent with reference to generating, by the fog resource manager, a first resource pool comprising a first one or more nodes of the plurality of remote nodes and a second resource pool comprising a second one or more nodes of the plurality of remote nodes, wherein the first one or more nodes comprise the first node, 
identifying, by the fog resource manager, the first resource pool for processing a payload of the cloud data center based on the payload requiring the first capability,  
deploying, by the fog resource manager, the payload on the first 

Byers teaches generating, by the fog resource manager, a first resource pool comprising a first one or more nodes of the plurality of remote nodes (High Level Nodes 172) and a second resource pool comprising a second one or more nodes of the plurality of remote nodes (Low Level Nodes 176/Intermediate Level Nodes 174), wherein the first one or more nodes provide a first capability (cost, resource, and scalability benefits), and wherein the second one or more nodes do not provide the first capability, wherein the first one or more nodes comprise the first node/identifying, by the fog resource manager, the first resource pool for processing a payload of the cloud data center based on the payload requiring the first capability  (“....The different levels in the fog layer (i.e., levels 172-176) can provide certain advantages over the cloud 102, such as performance and security advantages. Accordingly, data, workloads, services, resources, functions, operations, etc., can be offloaded or distributed from the cloud 102 to the different levels in the fog Together, the cloud layer 154 and the different levels 172-176 in the fog layer 156 can allow for distribution or partitioning of an application, a service chain, a service, resources, etc. For example, as further described below with reference to FIG. 2, an application can be partitioned and distributed over different resources or nodes, such as containers or virtual machines, across the cloud layer 154 and the different levels 172-176 in the fog layer 156. To illustrate, using service function chaining techniques, an application which may ordinarily be hosted on a container on the cloud 102 or fog layer 156 can be partitioned into various functions or services which are hosted on a cluster of containers across the different levels 172-176 of the fog layer 156...For example, one resource availability, etc...As one of ordinary skill in the art will recognize, the characteristics or requirements can vary between different applications. Thus, the configuration or scenario selected can be tailored for an application. Such tailoring can take into account the relative characteristics and conditions of the various layers or levels. For example, higher layers or levels, such as the cloud 102 and high level nodes 172 may generally provide, without limitation, cost, resource, and scalability benefits. In some scenarios, it can also provide other benefits such as performance, reliability, etc. On the other hand, lower layers or levels, such as the low level nodes 176 and the intermediate level nodes 174 may provide, without limitation, other benefits, such as security and performance, for example. These are general characterizations which are often applicable, but may vary in different cases. Therefore, it can be advantageous to intelligently tailor each application...To illustrate, moving the more resource-intensive functions to higher levels or layers in the hierarchical configuration, such as the cloud 102, the high level fog nodes 172, and/or the intermediate level fog nodes 174, may provide certain benefits such as lower cost or higher performance if the higher levels or layers are equipped with faster or additional resources. On the other hand, moving the more resource-intensive functions to lower levels or layers in the hierarchical configuration, such as the intermediate level fog nodes 174 or the low level fog nodes 176, may provide certain benefits such as higher performance, better latency or reliability if such levels or layers are able to allocate adequate or comparable resources while also providing communication or bandwidth benefits resulting, for example, from fewer communication hops or bottlenecks...” paragraphs 0037-0046), and 
deploying the software containers), by the fog resource manager, the payload on the first The method can also involve deploying the software containers at the nodes on the respective hierarchical layers of the cloud-fog architecture. Each of the software containers can be deployed to a respective layer from the cloud-fog architecture, such as a cloud layer, a fog sub-layer, etc. The software containers can be deployed at respective nodes selected based on one or more specific factors, such as capacity, security, resource availability, performance, status, cost, proximity, etc. The specific factors used for mapping software containers to respective nodes can be considered individually, separately, or relative to each other for example...Partitioning can be along natural demarcation lines within the larger application, for example, cutting horizontally between the stages of a multi-step algorithm, or vertically across multiple parallel operations (e.g., for applications that support parallel execution). Well-defined inter-container communication pathways can tie the containers in a cluster together. In a simple deployment, the containers in the cluster needed to implement the entire application may run on a single host, sharing the same physical instance of an OS (Operating System) and hardware processor. The cluster of containers can be moved as a unit up or down the cloud and fog hierarchy 170 until the optimal level is found which may balance various parameters, such as the cost and/or resources used with the performance requirements. Cost considerations may naturally push cluster members up toward the cloud layer 154 where computation and storage may be cheaper, but performance requirements (e.g., latency, network bandwidth utilization, reliability, security, etc.) may push the cluster members down toward the lower fog layer 156 or the lower fog levels, such as intermediate level 174 or low level 176 for instance... Another reason to dynamically move containers within a cluster between fog nodes may be for fault tolerance. If a fog node, network link, or power source failure is detected, the same facilities that provided load balancing in the above paragraph could be used to automatically move the load off the failed resource to a nearby redundant resource, and non-stop operation of the application can be preserved. If an entire cloud data center in the cloud layer 154 is becoming seriously overloaded, is unreachable because of a network problem, or is in danger of a failure, the containers running on the cloud layer 154 and the orchestration controlling the entire cluster can be temporarily moved down to the highest level 172 of fog nodes, making fog an extension of, but temporarily independent from, the cloud layer 154...” paragraphs 0022/0053/0071).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Taylor with the teaching of Byers because the teaching of Byers would improve the system of Taylor by providing differing categories of services on different nodes in the cloud.
Hanes teaches wherein the first one or more nodes are included in the first resource pool based on each of the first one or more nodes including a graphic processor unit (GPU) (“...In order to ensure efficient utilization of computing resources, embodiments of the present disclosure reserve fog computing resources before they are required, which allows for more reliable provisioning of the resources. In one embodiment, edge devices (e.g., fog orchestrators) used to manage fog resource can also receive requests to reserve fog computing resources for future use by end devices (e.g., user devices or IoT devices). These reservations can begin at a point in the future, or immediately. In this way, end devices can be sure that fog computing resources will be available at the required time. In various embodiments, reservation requests may include a load profile of the expected workload, a length of time that the resources will be used, specific types of resources (i.e. CPUs, GPUs, FPGAs, disks or flash storage), and the like. Additionally, in some embodiments, reservation requests can include information about security, reliability, redundancy, performance, and other relevant factors. Furthermore, in some embodiments, reservations can be made by a proxy, such as a cloud process, on behalf of one or more end devices....As illustrated, the Fog Node 470 contains a CPU 475, GPU 480, Memory 485, Storage 490, and Network Interface 495. Of course, there may be many Fog Nodes 470 with similar or differing resources. CPU 475 is representative of a single CPU, multiple CPUs, a single CPU having multiple processing cores, and the like. Memory 485 is generally included to be representative of a random access memory. Storage 490 may be a disk drive storage device, and may include fixed and/or removable storage devices, such as fixed disk or flash drives, removable memory cards, or optical storage, network attached storage (NAS), or storage area-network (SAN). As discussed above, the Fog Node 470 generally receives workloads from End Devices 445, and completes the requested operation(s) on behalf of the End Device 445. Similarly, in one embodiment, some End Devices 445 can reserve certain fog resources but not others (e.g., CPU resources but not GPU resources). In another embodiment, determining the validity of a reservation request includes verifying that the proxy which transmitted the request is sufficiently privileged and/or has proper security status to make such a request. For example, as above, some proxies may not be allowed to make reservations, or may be limited to only certain resources. Similarly, a proxy may be allowed to request resources for some End Devices 445, but not for all...” paragraph 0075).


As to claim 3, Taylor teaches the method of claim 1, wherein provisioning the one or more virtual machines on the first node comprises initializing at least one of the one or more services and an operating system on at least one of the one or more virtual machines (“...In the example shown, as implemented for example, by VMware Inc.'s virtualization infrastructure architecture 200, each physical computer, for example computer 240 contains the underlying hardware 242, virtualization software (here a hypervisor 244), and one or more virtual machines, for example VM 246a and VM 246b, which each contain Agent Software (guest system software) labeled here as "A" in each VM box. The Agent Software is typically responsible for connecting each VM to the VDM Server 220 and manages each desktop connection. It typically notifies the VDM Server 220 upon each login, logoff, and disconnect. The Agent Software also provides support for remote devices such as USB devices, etc...The VMMS 230 typically manages pools of compute resources used to run virtual machines on a set of clusters typically containing multiple servers with CPUs, memory, and communications hardware (network). A virtual computer (a virtual machine or VM), when active, consumes physical compute resources and is managed by a hypervisor layer, such as hyperviser 244 running on physical computer 240. The hypervisor manages physical resources as well as maintains virtual-to-physical hardware mappings. While some VMMS specialize in virtual machine management, such as VMware's VirtualCenter, Microsoft's Virtual Machine Manager, Citrix' s XenCenter, others can manage both physical and virtual computers, such as IBM's Director, HP's OpenView and Microsoft's System Center Suite...The Software Interface 232 running on the VMMS 230 communicates with these hypervisors (e.g., hypervisor 244) to provision and manage each VM. For example, according to traditional virtualization techniques, when a remote user (e.g., user 205a) requests access to a particular existing desktop, the VDM Server 220 (through its software 225), communicates with the VMMS through its software interface 232 to start the corresponding VM executing on an appropriate physical computer, and to relay the user interface exported by the VM to the remote user so that the user can interact with the desktop. In some instances (e.g., according to administrator policies), when the desktop is exited, or otherwise shutdown, the VDM Server 220 communicates with the VMMS 230 to save the VM image to the datastore 270 as appropriate and to de-allocate physical and VM system resources as needed...In block 401, the logic receives a designated operation from the aggregation request such as a federated operation relating to virtualization resources, for example a status request or a provisioning request. Identification of the user and other parameters may also be designated in the API call...” paragraphs 0025-0028/0072). 

As to claim 5, Byers teaches the method of claim 1, wherein deploying the payload on the first node further comprises: 
fetching the payload from the cloud data center based on the request from the virtual resource management module; and provisioning the payload on the first node (deploying the software containers)(“...The method can also involve deploying the software containers at the nodes on the respective hierarchical layers of the cloud-fog architecture. Each of the software containers can be deployed to a respective layer from the cloud-fog architecture, such as a cloud layer, a fog sub-layer, etc. The software containers can be deployed at respective nodes selected based on one or more specific factors, such as capacity, security, resource availability, performance, status, cost, proximity, etc. The specific factors used for mapping software containers to respective nodes can be considered individually, separately, or relative to each other for example...Partitioning can be along natural demarcation lines within the larger application, for example, cutting horizontally between the stages of a multi-step algorithm, or vertically across multiple parallel operations (e.g., for applications that support parallel execution). Well-defined inter-container communication pathways can tie the containers in a cluster together. In a simple deployment, the containers in the cluster needed to implement the entire application may run on a single host, sharing the same physical instance of an OS (Operating System) and hardware processor. The cluster of containers can be moved as a unit up or down the cloud and fog hierarchy 170 until the optimal level is found which may balance various parameters, such as the cost and/or resources used with the performance requirements. Cost considerations may naturally push cluster members up toward the cloud layer 154 where computation and storage may be cheaper, but performance requirements (e.g., latency, network bandwidth utilization, reliability, security, etc.) may push the cluster members down toward the lower fog layer 156 or the lower fog levels, such as intermediate level 174 or low level 176 for instance... Another reason to dynamically move containers within a cluster between fog nodes may be for fault tolerance. If a fog node, network link, or power source failure is detected, the same facilities that provided load balancing in the above paragraph could be used to automatically move the load off the failed resource to a nearby redundant resource, and non-stop operation of the application can be preserved. If an entire cloud data center in the cloud layer 154 is becoming seriously overloaded, is unreachable because of a network problem, or is in danger of a failure, the containers running on the cloud layer 154 and the orchestration controlling the entire cluster can be temporarily moved down to the highest level 172 of fog nodes, making fog an extension of, but temporarily independent from, the cloud layer 154...” paragraphs 0022/0053/0071).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Taylor and Hanes with the teaching of Byers because the teaching of Byers would improve the system of Taylor and Hanes by providing differing categories of services on different nodes in the cloud.

As to claims 8, and 15, see the rejection of claim 1 above.

As to clams 10 and 19, see the rejection of claim 3 above.

As to claim 12, see the rejection of claim 5 above.  

As to claim 14, Taylor teaches the decentralized cloud computing system of claim 8, wherein the fog resource manager is further configured to: 
image a second node one of the plurality of remote nodes so as to include a second hypervisor (“...In the example shown, as implemented for example, by VMware Inc.'s virtualization infrastructure architecture 200, each physical computer, for example computer 240 contains the underlying hardware 242, virtualization software (here a hypervisor 244), and one or more virtual machines, for example VM 246a and VM 246b, which each contain Agent Software (guest system software) labeled here as "A" in each VM box. The Agent Software is typically responsible for connecting each VM to the VDM Server 220 and manages each desktop connection. It typically notifies the VDM Server 220 upon each login, logoff, and disconnect. The Agent Software also provides support for remote devices such as USB devices, etc...The VMMS 230 typically manages pools of compute resources used to run virtual machines on a set of clusters typically containing multiple servers with CPUs, memory, and communications hardware (network). A virtual computer (a virtual machine or VM), when active, consumes physical compute resources and is managed by a hypervisor layer, such as hyperviser 244 running on physical computer 240. The hypervisor manages physical resources as well as maintains virtual-to-physical hardware mappings. While some VMMS specialize in virtual machine management, such as VMware's VirtualCenter, Microsoft's Virtual Machine Manager, Citrix' s XenCenter, others can manage both physical and virtual computers, such as IBM's Director, HP's OpenView and Microsoft's System Center Suite...The Software Interface 232 running on the VMMS 230 communicates with these hypervisors (e.g., hypervisor 244) to provision and manage each VM. For example, according to traditional virtualization techniques, when a remote user (e.g., user 205a) requests access to a particular existing desktop, the VDM Server 220 (through its software 225), communicates with the VMMS through its software interface 232 to start the corresponding VM executing on an appropriate physical computer, and to relay the user interface exported by the VM to the remote user so that the user can interact with the desktop. In some instances (e.g., according to administrator policies), when the desktop is exited, or otherwise shutdown, the VDM Server 220 communicates with the VMMS 230 to save the VM image to the datastore 270 as appropriate and to de-allocate physical and VM system resources as needed...” paragraphs 0025-0028);
provision second one or more virtual machines on the second node (“...Remote access to virtualized desktops is generally provided to client devices through a Virtual Desktop Management (VDM) Server 220. The VDM Server 220 provides "virtual desktops" to the remote user devices, and manages the corresponding virtual machines through communications The Virtual Machine Management Server (VMMS) 230 is responsible for provisioning and maintaining the multitude of Virtual Machines (VMs) implemented across potentially a multitude of physical computers, such as computer 240, 250, and 260. When a user wishes to access an existing virtual machine, the user establishes a connection through the VDM Server 220, and a virtual desktop is presented (as a user interface) on the user's client device, through which communications are made with the underlying virtual machine. Component 223, the connection broker, represents the broker referred to in FIG. 1. Thus, a single virtualization infrastructure installation referred to herein, may comprise multiple instances of the architecture demonstrated in FIG. 2...” paragraph 0025). 
Byers teaches deploy a second payload on the second node based on a second request from the virtual resource manager (“...The method can also involve deploying the software containers at the nodes on the respective hierarchical layers of the cloud-fog architecture. Each of the software containers can be deployed to a respective layer from the cloud-fog architecture, such as a cloud layer, a fog sub-layer, etc. The software containers can be deployed at respective nodes selected based on one or more specific factors, such as capacity, security, resource availability, performance, status, cost, proximity, etc. The specific factors used for mapping software containers to respective nodes can be considered individually, separately, or relative to each other for example...Partitioning can be along natural demarcation lines within the larger application, for example, cutting horizontally between the stages of a multi-step algorithm, or vertically across multiple parallel operations (e.g., for applications that support parallel execution). Well-defined inter-container communication pathways can tie the containers in a cluster together. In a simple deployment, the containers in the cluster needed to implement the entire application may run on a single host, sharing the same physical instance of an OS (Operating System) and hardware processor. The cluster of containers can be moved as a unit up or down the cloud and fog hierarchy 170 until the optimal level is found which may balance various parameters, such as the cost and/or resources used with the performance requirements. Cost considerations may naturally push cluster members up toward the cloud layer 154 where computation and storage may be cheaper, but performance requirements (e.g., latency, network bandwidth utilization, reliability, security, etc.) may push the cluster members down toward the lower fog layer 156 or the lower fog levels, such as intermediate level 174 or low level 176 for instance... Another reason to dynamically move containers within a cluster between fog nodes may be for fault tolerance. If a fog node, network link, or power source failure is detected, the same facilities that provided load balancing in the above paragraph could be used to automatically move the load off the failed resource to a nearby redundant resource, and non-stop operation of the application can be preserved. If an entire cloud data center in the cloud layer 154 is becoming seriously overloaded, is unreachable because of a network problem, or is in danger of a failure, the containers running on the cloud layer 154 and the orchestration controlling the entire cluster can be temporarily moved down to the highest level 172 of fog nodes, making fog an extension of, but temporarily independent from, the cloud layer 154...” paragraphs 0022/0053/0071).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Taylor and Hanes with the teaching of Byers because the teaching of Byers would improve the system of Taylor and Hanes by providing differing categories of services on different nodes in the cloud.
.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0126754 A1 to Taylor in view U.S. Pub. No. 2018/0159745 A1 to Byers et al. and further in view of U.S. Pub. No. 2019/0245806 A1 to Hanes et al. as applied to claims 8 and 15 above, and further in view of U.S. Pub. No. 2017/0090987 A1 to Hearns et al.

As to claim 2, Taylor teaches the method of claim 1, wherein imaging the first node so as to include the hypervisor (“...In the example shown, as implemented for example, by VMware Inc.'s virtualization infrastructure architecture 200, each physical computer, for example computer 240 contains the underlying hardware 242, virtualization software (here a hypervisor 244), and one or more virtual machines, for example VM 246a and VM 246b, which each contain Agent Software (guest system software) labeled here as "A" in each VM box. The Agent Software is typically responsible for connecting each VM to the VDM Server 220 and manages each desktop connection. It typically notifies the VDM Server 220 upon each login, logoff, and disconnect. The Agent Software also provides support for remote devices such as USB devices, etc...The VMMS 230 typically manages pools of compute resources used to run virtual machines on a set of clusters typically containing multiple servers with CPUs, memory, and communications hardware (network). A virtual computer (a virtual machine or VM), when active, consumes physical compute resources and is managed by a hypervisor layer, such as hyperviser 244 running on physical computer 240. The hypervisor manages physical resources as well as maintains virtual-to-physical hardware mappings. While some VMMS specialize in virtual machine management, such as VMware's VirtualCenter, Microsoft's Virtual Machine Manager, Citrix' s XenCenter, others can manage both physical and virtual computers, such as IBM's Director, HP's OpenView and Microsoft's System Center Suite...The Software Interface 232 running on the VMMS 230 communicates with these hypervisors (e.g., hypervisor 244) to provision and manage each VM. For example, according to traditional virtualization techniques, when a remote user (e.g., user 205a) requests access to a particular existing desktop, the VDM Server 220 (through its software 225), communicates with the VMMS through its software interface 232 to start the corresponding VM executing on an appropriate physical computer, and to relay the user interface exported by the VM to the remote user so that the user can interact with the desktop. In some instances (e.g., according to administrator policies), when the desktop is exited, or otherwise shutdown, the VDM Server 220 communicates with the VMMS 230 to save the VM image to the datastore 270 as appropriate and to de-allocate physical and VM system resources as needed...” paragraphs 0025-0028).  
Hearns teaches hypervisor comprises communicating commands from the fog resource manager to the first node over an out of band management network (“...Any suitable logic may make one or more of these optimization decisions. For example, resource allocation logic 142 of I/O device driver 124, data analytics engine 104, datacenter management platform 106, resource allocation logic 144 of hypervisor 120 or other operating system may be capable of making such decisions (either alone or in combination with other elements of the platform 102). In a particular embodiment, datacenter management platform 106 may communicate (using in-band or out-of-band communication) with the hypervisor 120 to specify the optimizations that should be used in order to meet policies stored at the datacenter management platform...In various embodiments, the datacenter management platform 106 may receive telemetry data from and manage optimizations across multiple platforms 102. The datacenter management platform 106 may communicate with hypervisors 120 (e.g., in an out-of-band manner) or other operating systems of the various platforms 102 to implement optimizations directed by the datacenter management platform. In this manner, datacenter management platform may control workload placement and overall datacenter performance...” paragraphs 0055/0068).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Taylor, Byers and Hanes with the teaching of Hearns because the teaching of Hearns would improve the system of Taylor, Byers and Hanes by providing Out-of-band management that allows the network operator to establish trust boundaries in accessing a management function to apply it to network resources.

As to claims 9 and 16, see the rejection of claim 2 above.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0126754 A1 to Taylor in view U.S. Pub. No. 2018/0159745 A1 to Byers et al. and further in view of U.S. Pub. No. 2019/0245806 A1 to Hanes et al. as applied to claims 1, 8 and 15 above, and further in view of U.S. Pub. No. 2012/0163150 A1 to Itagaki et al.

As to claim 4, Taylor as modified by Byers and Hanes teaches the method of claim 1, however it silent with reference to wherein deploying the payload comprises migrating at least one of a container or serverless function from the cloud data center to the first node to provide a service of the one or more services to a user device of the one or more user devices connected to the first node, wherein the serverless function comprises a function for processing a request initiated by the user device. 
Itagaki teaches to wherein deploying the payload comprises migrating at least one of a container or serverless function from the cloud data center to the first node to provide a service of the one or more services to a user device of the one or more user devices connected to the first node, wherein the serverless function comprises a function for processing a request initiated by the user device (“...Migration between recording media is an unavoidable problem in archiving data in a storage system. The migration can roughly be divided into two categories. One is migration explicitly performed by an application having recorded data in the storage system. In the migration explicitly performed by an application having recorded data in a storage system, a server on which the application operates bears a large load. The other category is migration (serverless migration) performed irrespective of an application having recorded data in the storage system. The serverless migration is preferable in that the data recording application does not require a migration function and load on the server can be distributed...Steps 1 to 3 below show a basic flow of the serverless migration: [0005] 1. An application X (a general application using a storage system) stores data in a recording medium A. [0006] 2. An application Y (an application dedicatedly performing migration) monitors states (a use period, a frequency of a recoverable error, and the like) of the recording medium A. When determining that the life of the recording medium A will reach an end of its lifespan soon, the application Y migrates data stored in the recording medium A to a recording medium B and then discards the recording medium A. The application Y stores correspondence (recording media migration information) between the recording media A and B in a database (DB) or the like. [0007] 3. When the application X requests access to the recording medium A, virtualization is performed to allow the application X to access the desired information in the recording medium B on the basis of recording media migration information stored in the DB, or the like, in Step 2. The migration is naturally performed multiple times depending on the storage periods of data in the recording media....” paragraphs 0003/0004).  
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Taylor, Byers and Hanes with the teaching of Itagaki because the teaching of Itagaki would improve the system of Taylor, Byers and Hanes by providing a cloud computing execution model in which a cloud provider allocates machine resources on demand, taking care of the servers on behalf of their customers.

As to claims 11 and 18, see the rejection of claim 4 above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0126754 A1 to Taylor in view U.S. Pub. No. 2018/0159745 A1 to Byers et al. and further in view of U.S. Pub. No. 2019/0245806 A1 to Hanes et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 20170003992 A1 to Farkas et al.

As to claim 7, Taylor as modified by Byers and Hanes teaches the method of claim 1, however it silent with reference to wherein the cloud data center comprises a software defined data center and is communicatively coupled to each of the plurality of remote nodes via a network, wherein the software defined data center comprises a virtualization manager coupled to the virtual resource management module.  
Farkas teaches wherein the cloud data center comprises a software defined data center (software defined data centers) and is communicatively coupled to each of the plurality of remote nodes via a network, wherein the software defined data center comprises a virtualization manager coupled to the virtual resource management module (“...As software defined data centers become increasingly popular and widespread, an increasing number of consumers deploy VCIs on third-party hypervisors. As used herein, a "third-party hypervisor" includes components (e.g., hypervisors and/or VCIs) provided by a different party that a party that provides a cluster controller and/or high availability support. In some examples, a third-party hypervisor can use a configuration profile that is different than a configuration profile used by the party that provides the cluster controller and/or high availability support. Although a container provided by a container virtualization layer of a VM may not have the same configuration profile as the hypervisor on which the VM is deployed, this does not necessarily mean that the hypervisor is "third-party" with respect to the VM itself because the VM and the hypervisor may operate using the same configuration profile...The host 102 can incorporate a hypervisor 104 that can execute a number of VCIs 106-1, 106-2, . . . , 106-N (referred to generally herein as "VCIs 106"), and/or management ("MGMT") agent VCI 107. In some embodiments, as further described herein, management agent VCI 107 can be configured to facilitate high availability support for one or more of the VCIs 106. The VCIs can be provisioned with processing resources 108 and/or memory resources 110 and can communicate via the network interface 112. The processing resources 108 and the memory resources 110 provisioned to the VCIs can be local and/or remote to the host 102. For example, in a software defined data center, the VCIs 106 can be provisioned with resources that are generally available to the software defined data center and not tied to any particular hardware device. By way of example, the memory resources 110 can include volatile and/or non-volatile memory available to the VCIs 106. The VCIs 106 can be moved to different hosts (not specifically illustrated), such that a different hypervisor manages the VCIs 106...FIG. 2 is a diagram of a simplified system for protecting VCIs according to a number of embodiments of the present disclosure. The system 200 can include a pool of computing resources 216, a plurality of VCIs 206-1, 206-2, . . . , 206-N including a management agent VCI 207, and/or a hypervisor 204. As used herein, "agent VCI" is a VCI configured to run at least one piece of software that is configured to perform actions without additional outside instruction. The management agent VCI 207 is sometimes referred to herein as a VCI 207 (without the "management agent" moniker). The system 200 can include additional or fewer components than illustrated to perform the various functions described herein. The VCIs 206-1, 206-2, . . . , 206-N, and/or management agent VCI 207 can be deployed on the hypervisor 204 and can be provisioned with the pool of computing resources 216. The pool of computing resources 216 can include physical computing resources used in a software defined data center, for example, compute, storage, and network physical resources such as processors, memory, and network appliances. The VCIs 206-1, 206-2, . . . , 206-N, 207 can be provisioned with computing resources to enable functionality of the VCIs 206-1, 206-2, . . . , 206-N, 207. In some embodiments, the system 200 can include a combination of hardware and program instructions that are configured to provision the VCIs 206-1, 206-2, . . . , 206-N, 207 using a pool of computing resources in a software defined data center...” paragraphs 0011/0016/0017).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Taylor, Byers and Hanes with the teaching of Farkas because the teaching of Farkas would improve the system of Taylor, Byers and Hanes by providing an software defined data centers (SDDC) that extends virtualization concepts such as abstraction, pooling, and automation to all data center resources and services to achieve information technology (IT) as a service. 





Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-12, and 14-19 have been considered but are moot because the new ground of rejection relies on additional reference not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CHARLES E ANYA/Primary Examiner, Art Unit 2194